t c memo united_states tax_court woodrow reynolds petitioner v commissioner of internal revenue respondent docket no 17810-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate held because p has advanced only frivolous arguments r’s determination to proceed with collection action is sustained held further a penalty pursuant to sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure woodrow reynolds pro_se timothy s murphy for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court should sua sponte impose a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioner resided in muskegon michigan for the and taxable years petitioner submitted to the internal_revenue_service irs form sec_1040 u s individual_income_tax_return that contained entirely zeros on date respondent issued to petitioner a notice_of_deficiency for the taxable_year showing a deficiency of dollar_figure and a penalty pursuant to sec_6662 and b of dollar_figure on date respondent issued to petitioner a notice_of_deficiency for the taxable_year that showed a deficiency of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively petitioner 1unless otherwise indicated all section references are to the internal_revenue_code code of as amended following his receipt of the date notice_of_deficiency sent a letter in date to mr richard creamer the director of the compliance center that issued such notices requesting documentation of the secretary’s delegation to mr creamer of authority to issue statutory notices of deficiency petitioner did not receive a response and did not file a petition contesting either of the determined tax deficiencies with this court on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for the and taxable years reflecting a total unpaid balance of dollar_figure petitioner timely submitted a form request for a collection_due_process_hearing and attached a lengthy letter threatening legal action against any revenue_officer or revenue_agent who tries to collect tax from him and containing tax-protester rhetoric including such arguments as there is no code section that makes petitioner liable for income taxes the irs does not have the authority to change the amount of taxes that a taxpayer claims to owe on a submitted tax_return an appeals officer must present to a taxpayer documentation from the secretary verifying that any applicable law and administrative procedure have been met and petitioner did not receive a statutory notice_and_demand for payment petitioner also demanded documentation proving that the secretary delegated authority to various irs directors and employees involved in petitioner’s case mr lawrence phillips the settlement officer assigned to petitioner’s case mailed petitioner a letter dated date that advised petitioner on the procedures of a collection hearing the letter warned that items that you mention in your cdp request are items that courts have determined are frivolous or groundless or appeals does not consider these are moral religious political constitutional conscientious or similar grounds mr phillips further enclosed with the letter copies of forms certificate of assessments payments and other specified matters for and the collection hearing was held via telephone on date during the hearing petitioner again demanded documentation and reiterated tax-protester rhetoric petitioner also questioned mr phillips as to why his hearing was being conducted by a settlement officer and not an appeals officer on date respondent mailed to petitioner the above-mentioned notice_of_determination concerning collection action s under sec_6320 and or for the and taxable years petitioner timely filed a petition with this court for redetermination of the collection action therein in addition to contentions akin to those set forth in his form petitioner argued notices of deficiency that are signed by the director of the service_center and not the secretary are invalid he did not receive a proper collection hearing because mr phillips was a settlement officer not an appeals officer and he was improperly precluded from raising relevant issues that challenged the validity of the underlying tax_liabilities i collection action a general rules opinion pursuant to sec_6331 if a taxpayer liable to pay taxes fails to do so within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the taxpayer’s property the secretary is obliged to provide the taxpayer with days’ advance notice_of_levy collection and of the administrative appeals available to the taxpayer sec_6331 upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 at the collection hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer may not contest the validity of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 in rendering a determination the appeals officer must take into consideration verification that any applicable law and administrative procedure have been met relevant issues relating to the unpaid tax or proposed levy and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the taxpayer is entitled to appeal the determination of the appeals_office made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding the proposed levy action for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite 2determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 b analysi sec_1 appeals hearing petitioner argues that he did not receive a proper collection hearing because his hearing was conducted by a settlement officer not an appeals officer while sec_6330 references appeals officer the remainder of sec_6330 and corresponding regulations more broadly use the terms officer and employee sec_6330 provides that the collection hearing shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax the regulations further explain that a cdp hearing will be conducted by an employee or officer of appeals who has had no involvement with respect to the tax for the tax periods to be covered by the hearing sec_301_6330-1 proced admin regs accordingly there is no requirement that the collection hearing be conducted by an appeals officer the hearing need only be conducted by an officer_or_employee of the appeals_office which includes a settlement officer rohner v united_states aftr 2d n d ohio review of underlying liability petitioner claims that he received invalid notices of deficiency and was improperly precluded from challenging the underlying tax_liabilities at the collection hearing in particular petitioner contends that the notices of deficiency are invalid because they were signed by the compliance center director of the ogden service_center instead of the secretary and there was no documentation delegating authority to such director it is well established that the secretary or his delegates may issue notices of deficiency sec_6212 sec_7701 and a i a notice_of_deficiency prepared and issued by a director is valid and the director is not obligated to produce a copy of the order delegating such authority from the secretary 118_tc_162 sec_301_6212-1 sec_301_7701-9 proced admin regs in addition petitioner contends that the secretary cannot recalculate the amount of taxes he determined on his zero returns petitioner’s submitting zero returns does not preclude the commissioner from determining petitioner’s tax_liability the court is satisfied that petitioner received valid notices of deficiency for the and taxable years and had the opportunity to challenge the validity of the underlying tax_liabilities but failed to do so accordingly petitioner was properly precluded from contesting the validity of the underlying tax_liabilities at the collection hearing c review for abuse_of_discretion given the foregoing the notice_of_determination at issue is subject_to review for abuse_of_discretion because the existence or amounts of petitioner’s underlying tax_liabilities is not properly at issue an abuse_of_discretion has occurred if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner alleges he did not receive a statutory notice_and_demand for payment sec_6303 provides that the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof if the notice is mailed it shall be sent to the taxpayer’s last_known_address sec_6303 a notice of balance due constitutes a notice_and_demand for payment for purposes of sec_6303 119_tc_252 forms show that respondent promptly sent petitioner notices of balance due for both and petitioner also contends that the appeals officer must present to the taxpayer documentation from the secretary verifying that any applicable law and administrative procedure have been met sec_6330 provides that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met however sec_6330 only requires that the officer obtain such verification before making a determination it does not require the officer to present a copy of the verification to the taxpayer nestor v commissioner supra pincite nor does sec_6330 require the officer to rely on a particular document to satisfy the verification requirement imposed by that section craig v commissioner supra pincite the officer may rely on a form_4340 to make such a verification because it provides at least presumptive evidence that a tax has been validly assessed 115_tc_35 petitioner actually received copies of the relevant forms and has made no showing that would tend to call into question the accuracy of the information reported thereon no abuse_of_discretion was committed with respect to the verification requirement petitioner did not show that there was any irregularity in the assessment procedure that would raise a question about the validity of the assessments respondent noted verification in the notice_of_determination that all requirements of applicable law and administrative procedure had been met and that respondent had properly balanced the need for efficient collection against any legitimate concerns of intrusiveness raised by petitioner petitioner has not presented any evidence or persuasive arguments that respondent abused his discretion but instead has repeatedly raised frivolous tax_protester arguments hence the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion and respondent may proceed with the proposed collection ii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir respondent warned petitioner about the sec_6673 penalty in the notice_of_determination and the court warned petitioner at trial that he may be subject_to such a penalty if he continued to raise frivolous arguments although respondent has not asked the court to impose a penalty pursuant to sec_6673 the court may sua sponte impose such a penalty against a taxpayer 115_tc_576 the court is convinced that petitioner’s position is frivolous and made for delay because it is based on tax-protester rhetoric which has been rejected by this court and many others see 118_tc_365 affd 329_f3d_1224 11th cir 117_tc_183 114_tc_176 keenan v commissioner tcmemo_2006_45 frey v commissioner tcmemo_2004_87 therefore the court concludes that a penalty of dollar_figure should be imposed on petitioner the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate decision will be entered
